Case 3:17-cv-00461-REP Document 464 Filed 04/12/19 Page 1 of 4 PageID# 12290



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                               Richmond Division
__________________________________________
                                           :
LULA WILLIAMS, et al.,                     :
                                           :
            Plaintiffs,                    :
                                           :
      v.                                   :   Civil Action No.: 3:17-cv-00461-REP
                                           :
BIG PICTURE LOANS, LLC, et al.,            :
                                           :
            Defendants.                    :
__________________________________________:

          DEFENDANT MATT MARTORELLO’S MOTION TO STRIKE
   PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO COMPEL INFORMATION
        WITHHELD ON THE BASIS OF ATTORNEY-CLIENT PRIVILEGE
                  AND RELATED EXHIBITS (ECF NO. 395 )

       Defendant Matt Martorello (“Martorello”) respectfully requests that the Court strike

Plaintiffs’ Reply In Support of Motion to Compel Information Withheld On The Basis Of

Attorney-Client Privilege and related exhibits, ECF Nos. 395, because Plaintiffs’ reply raises new

arguments, cites new authority, and relies on new exhibits that were not raised in or attached to

Plaintiffs’ original motion. Because Martorello was denied leave to file a sur-reply, Martorello

has been denied the opportunity to respond to Plaintiffs’ new arguments and evidence to his

significant prejudice.   This includes both denying Martorello an opportunity to respond to

Plaintiffs’ new exhibits consisting of documents that were produced after his response date but

before Plaintiffs’ reply date and to present evidence that rebuts Plaintiffs’ new arguments and

exhibits taken from the very same document productions (produced after his response date) as

Plaintiffs’ new reply exhibits. Absent Martorello being provided an opportunity to respond to the

new arguments and alleged evidence in Plaintiffs’ Reply and to present the new evidentiary
Case 3:17-cv-00461-REP Document 464 Filed 04/12/19 Page 2 of 4 PageID# 12291



materials that were not available at the time of his response, Plaintiffs’ Reply and related exhibits

should be stricken.

       For the reasons set forth in the accompanying Memorandum in Support, the Court should

grant the Motion.



                                              Respectfully submitted,

                                              MATT MARTORELLO

                                              By:/s/ M. F. Connell Mullins, Jr.
                                              M. F. Connell Mullins, Jr. (VSB No. 47213)
                                              Email: cmullins@spottsfain.com
                                              Hugh McCoy Fain, III (VSB No. 26494)
                                              Email: hfain@spottsfain.com
                                              John Michael Erbach (VSB No. 76695)
                                              Email: jerbach@spottsfain.com
                                              Spotts Fain PC
                                              411 East Franklin Street, Suite 600
                                              Richmond, Virginia 23219
                                              (804) 697-2000 (Telephone)
                                              (804) 697-2100 (Facsimile)

                                              Michael C. Witsch (admitted pro hac vice)
                                              Jonathan P. Boughrum (admitted pro hac vice)
                                              Richard L. Scheff (admitted pro hac vice)
                                              ARMSTRONG TEASDALE, LLP
                                              1500 Market Street
                                              12th Floor, East Tower
                                              Philadelphia, PA 19102
                                              Telephone: 215.246.3479
                                              Facsimile: 215.569.8228
                                              Email: mwitsch@armstrongteasdale.com
                                              Email: jboughrum@ armstrongteasdale.com
                                              Email: rscheff@ armstrongteasdale.com

                                              Michelle Lynne Alamo (admitted pro hac vice)
                                              ARMSTRONG TEASDALE, LLP
                                              4643 S. Ulster Street, Suite 800
                                              Denver, CO 80237
                                              Telephone: 720.722.7189
                                              Facsimile: 720.200.0679
                                              Email: malamo@armstrongteasdale.com


                                                 2
Case 3:17-cv-00461-REP Document 464 Filed 04/12/19 Page 3 of 4 PageID# 12292




                                   Paul Louis Brusati (admitted pro hac vice)
                                   Tod Daniel Stephens (admitted pro hac vice)
                                   ARMSTRONG TEASDALE, LLP
                                   7700 Forsyth Blvd., Suite 1800
                                   St. Louis, MO 63105
                                   Telephone: 314.552.6602
                                   Facsimile: 314.613.8522
                                   Email: pbrusati@armstrongteasdale.com
                                   Email: tstephens@armstrongteasdale.com

                                   Counsel for Defendant Matt Martorello




                                     3
Case 3:17-cv-00461-REP Document 464 Filed 04/12/19 Page 4 of 4 PageID# 12293



                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 12th of April, 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF System which will then send a notification of such

filing (NEF) to all counsel of record.

                                              By:/s/ M. F. Connell Mullins, Jr.
                                              M. F. Connell Mullins, Jr. (VSB No. 47213)
                                              Email: cmullins@spottsfain.com
                                              Hugh McCoy Fain, III (VSB No. 26494)
                                              Email: hfain@spottsfain.com
                                              John Michael Erbach (VSB No. 76695)
                                              Email: jerbach@spottsfain.com
                                              Spotts Fain PC
                                              411 East Franklin Street, Suite 600
                                              Richmond, Virginia 23219
                                              (804) 697-2000 (Telephone)
                                              (804) 697-2100 (Facsimile)
                                              Counsel for Matt Martorello
